Citation Nr: 1506197	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for thoracic spine osteoarthritis with chronic compression T8 and T9.

2.  Entitlement to a compensable disability rating for right upper extremity paresthesias from October 19, 2009 through June 9, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for median nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004.

4.  Entitlement to a disability rating in excess of 10 percent for ulnar nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004.

5.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine(also claimed as lumbar spine condition) as of June 10, 2014.
6.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine(also claimed as lumbar spine condition) as of June 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2009 rating decision, the RO, in pertinent part, granted a separate disability rating of 10 percent for thoracic spine osteoarthritis, with chronic compression at T8 and T9. 

Ina November 2009 rating decision, the RO continued the 10 percent disability rating for thoracic spine osteoarthritis, with chronic compression at T8 and T9, and granted entitlement to service connection for right upper extremity paresthesias is granted at a noncompensable disability rating effective October 19 2009.

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2013 via videoconference.  A transcript has been associated with the record.

The case was remanded in March 2014.  In an October 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for radiculopathy of the left and right lower extremities associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine, at 20 percent disability ratings each.  In addition, the AMC granted separate disability ratings for radiculopathy of the median and ulnar nerves of the right upper extremity, at 10 percent disability ratings each.  These ratings were all effective as of June 10, 2014.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a compensable disability rating for right upper extremity paresthesias from October 19, 2009 through June 9, 2014, entitlement to disability ratings in excess of 10 percent each for median and ulnar nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2014, and entitlement to disability ratings in excess of 20 percent each for radiculopathy of the left and right lower extremities, associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine (also claimed as lumbar spine condition) as of June 10, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's thoracolumbar spine disability has been manifested limitation of motion with forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; there was no evidence of incapacitating episodes as defined by the regulation; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's thoracic spine osteoarthritis with chronic compression T8 and T9 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). A June 2008 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issues that were on appeal.  In addition, the undersigned Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in March 2014 in order to ask the Veteran to identify any treatment she had been receiving for her service-connected thoracolumbar spine and upper extremity disabilities, and to provide her with a VA examination to determine the current nature and severity of these service-connected disabilities.  

The Veteran was sent a letter in April 2014, asking her to identify any additional providers who had treated her back and upper extremity disabilities.  The Veteran did not respond to this letter.  She was provided with a VA examination in August 2014.  The Board finds that, with regard to the findings concerning her thoracolumbar spine disability, the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's thoracolumbar spine disability is rated at 10 percent under Diagnostic Code 5003, pertaining to degenerative arthritis. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, degenerative arthritis established with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations will be rated at a 20 percent disability rating, and with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, degenerative arthritis will be rated at a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background

The Veteran was provided with a VA examination in November 2008.  She reported intermittent pain, occurring one to two times per week, and lasting thirty minutes to four hours, with no radiation.  There were no incapacitating episodes due to her thoracic spine disability.  There was no ankylosis, and no abnormal spinal curvatures, except for mild thoracic kyphosis.  There were no muscle spasms.  Upon examination, range of motion of the thoracolumbar spine was flexion to 115 degrees, with pain beginning at 75 degrees, extension to 30 degrees with no pain, left lateral flexion to 20 degrees with no pain, right lateral flexion to 25 degrees with pain beginning at the end of the range, and left and right lateral rotation both to 20 degrees with no pain.  There was no additional limitation of motion with repetition.  
 
The Veteran was provided with a VA examination in October 2009.  She reported that she had two flare-ups in the prior six months.  She denied any effect on her activities of daily living.  She had to change positions frequently at work.  Range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 20 degrees, lateral bending to 30 degrees on each side and lateral rotation to 30 degrees on each side.  There was stiffness at the end range for all range tested.  There was no change with repetition.  

The Veteran was provided with a VA examination in March 2011.  Range of motion of the thoracolumbar spine was normal, with flexion to 90 degrees, extension to 30 degrees, right and left lateral rotation, and right and left lateral bending all to 30 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination does not impact further on the range of motion after repetitive use.  Inspection of the spine reveals that the position of the head and curvature of the spine are within normal limits. There is symmetry in appearance and spinal motion.  Review of the history and physical examination does not identify an intervertebral disk syndrome as evident by bowel or bladder dysfunction.

The Veteran was provided with a VA examination in June 2014.  She reported flare-ups of her thoracolumbar spine disability that occurred daily, and lasted fifteen minutes to two hours.  Range of motion of the thoracolumbar spine was flexion to 90 degrees, with pain beginning at 85 degrees, extension to 25 degrees with pain at 20 degrees, right lateral flexion was to 25 degrees with pain beginning at 20 degrees, left lateral flexion was to 30 degrees with pain beginning at 25 degrees, right lateral rotation was to 25 degrees with pain beginning at 20 degrees, and left lateral rotation was to 30 degrees, with pain at 25 degrees.  There was no additional limitation of motion after repetitive movements. Functional loss was attributed to limitation of motion and pain.  The Veteran did not have muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  The Veteran did not have incapacitating episodes over the prior twelve months.  She indicated that, approximately two times per month, she would have to go home from work if the pain was too much and she could not relieve it. 

Analysis

The Board finds that a higher disability rating is not warranted for the Veteran's service-connected thoracolumbar spine disability.  As the Veteran has limitation of motion, a higher rating under Diagnostic Code 5003 is not warranted.  With regard to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, at no time was forward flexion 60 degrees or less or her combined range of motion 120 degrees.  Even factoring in the Deluca provisions, limitation of motion of her thoracolumbar spine does not meet the criteria for a higher rating.  While she did report pain beginning before the end of the range in some instances, this pain did not actually limit her motion or cause any further limitation of function.  Therefore, the pain on motion does not warrant a higher rating.  Mitchell.  The Board notes that the Veteran reported flare-ups; however, on clinical examination with repetitive movement, there was no additional limitation of function.  As such, a higher disability rating is not warranted based on limitation of motion of the thoracolumbar spine.  In addition, the evidence does not reflect that she had muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour.  

Finally, the Veteran has not had any incapacitating episodes, as defined in the regulation, due to her thoracolumbar spine disability.  Therefore, a higher disability rating based on frequency of incapacitating episodes is not warranted. 

As such, the Board finds that a higher disability rating for the Veteran's service-connected thoracic spine osteoarthritis with chronic compression T8 and T9 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her thoracolumbar spine disability has resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  At her VA examinations, the Veteran has reported that she is employed in a full time position. Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for thoracic spine osteoarthritis with chronic compression T8 and T9 is denied.

REMAND

In an October 2014 rating decision, the AMC granted separate disability ratings for the Veteran's right ulnar and median nerves, and for radiculopathy of the left and right lower extremities associated with her service-connected thoracolumbar spine  disability.  The effective date for these changes was June 10, 2014-the date of the Veteran's VA examination.  

However, as pointed out in the Board's remand and by the Veteran's representative, there is evidence in the claims file that reflects the possibility that these neurological abnormalities, associated with her cervical and thoracolumbar spine  disabilities, arose earlier than the effective date.  The Board noted that, in September 2005, the Veteran underwent an MRI (magnetic resonance imaging) of her cervical spine Findings included a broad-based disc bulge and osteophyte complex contributing to minimal bilateral foraminal stenosis and no significant central canal stenosis.  A later November 2008 X-ray of the cervical spine associated with a VA examination reported degenerative changes of C4 through C6 as well as foramen narrowing on the right and left of C4-05 and the left of C5-C6.  The examiner's diagnosis at the time of the VA examination included degenerative disc disease of the cervical spine In February 2010, the Veteran underwent an MRI of her right hip.  Findings were negative for any right hip abnormality.  An MRI of the lumbar spine also in February 2010 revealed mild disc degeneration at L4-5 with a diffuse disc bulge and broad based left foraminal and far lateral protrusion It was also noted that this broad-based foraminal and far lateral left disc protrusion contributed to mild neural foraminal stenosis.  As the evidence reflects that her neurological abnormalities may have had their onset prior to June 10, 2014, the Board finds that remand is necessary for an appropriate examiner to review the record and determine when these disabilities manifested. 

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an appropriate specialist to determine the onset of the Veteran's neurological abnormalities associated with her service-connected cervical and thoracolumbar spine disabilities.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should, to the extent possible, determine the onset of the Veteran's median and ulnar nerve disabilities of the right upper extremity (previously evaluated as right upper extremity paresthesias) and radiculopathy of the left and right lower extremities associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine, prior to June 10, 2014.   

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran has been competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


